Citation Nr: 1633790	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-24 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to dependency, indemnity and compensation (DIC) on the basis of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1962 to April 1975.  The Appellant is the Veteran's surviving spouse.  The Veteran was pronounced dead on June [redacted], 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In April 2016, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is obliged to obtain a medical opinion when necessary to decide the claim.

The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c). 

The Veteran's death certificate provides that the immediate cause of death was ruptured abdominal aortic aneurysm.  At the time of his service, service connection had not been established for any disability.  The Appellant testified that the Veteran had stents placed into his heart, had a diagnosis of ischemic heart disease, and may have had a history of coronary artery disease.  The Appellant further testified that the Veteran was on the landmass of Vietnam during service, as part of his duties as an airplane mechanic.  The record does not include reports of the treatment and diagnoses related by the appellant.  Her testimony suggests that there may be additional treatment records; and VA has a duty to obtain them.  38 U.S.C.A. § 5103A(a)-(c) (West 2014).

Under governing law and regulation (38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e)) if it is shown that the Veteran was exposed to herbicides/Agent Orange in service, his ischemic heart disease (including coronary artery disease) may be presumed to be service connected.  Under 38 C.F.R. § 3.307(a)(6), the presumption of exposure to Agent Orange in service applies only to Veterans who served in Vietnam.  In this case, the Veteran's DD 214 reflects that he had Foreign Service during the Vietnam era.  Service personnel records show that he served in Thailand.  Thus, his exposure to herbicides may be presumed if he did in fact "serve in Vietnam" (and service connection for ischemic heart disease, if he had claimed it during his lifetime, would also have been presumed).  The appellant was married to the Veteran while he was on active duty and reported that while stationed in Thailand he would go to Vietnam to retrieve aircraft.  This is consistent with the circumstances of his service in the Air Force as a mechanic.

As the evidence of record raises a question of whether the Veteran's (potentially presumed service-connected) ischemic heart disease and/or coronary artery disease  caused or contributed to his death, a medical advisory opinion addressing this matter is necessary.

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to authorize VA to obtain all records of non-VA treatment for heart disease and report any VA treatment, including records of the stent placement.

Inform the appellant of any requested records that cannot be obtained, the efforts made to obtain them, and what further actions will be taken on her claim.

2.  Then arrange for the Veteran's records to be reviewed by a medical doctor.  The reviewer should note that the claims folder, including a copy of this remand was reviewed.

a) The reviewer should opine, as to whether the Veteran had ischemic heart disease, and if so whether it caused or contributed to the Veteran's death.

Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

The examiner should consider the appellant's competent testimony that a physician told her that the Veteran's death was due to his diseased heart; reports during surgery for the aneurism that there were significant fatty encasement around the proximal aorta; and research showing that atherosclerosis accounts for approximately 50 percent of aortic aneurisms.  Sayed M., Lesch M., Coronary Artery Aneurysm: A Review; Prog. Cardiovascular Dis (Jul.-Aug. 1997 (40(1):77-84), accessed at U.S National Library of Medicine National Institute of Health; www.ncbi.nlim.nih.gov/pubmed/9247557

b) If the response to the previous question is negative; the physician should also opine whether the Veteran's cause of death, ruptured abdominal aortic aneurysm, was caused or aggravated by his service diabetes mellitus; or whether his death was hastened by diabetes mellitus.

The reviewer must provide reasons for all opinions.

3.  If the benefits sought on appeal remain denied, the AOJ should issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

